*915Randy Ralstin appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Mr. Ralstin sought to vacate his convictions for the Class C felony of involuntary manslaughter and Class C felony of assault in the second degree and concurrent sentences of fifteen years imprisonment for each conviction. He claims that he received ineffective assistance of counsel because his plea counsel coerced him into pleading guilty by promising him that he would receive a five-to-seven year sentence, thereby rending his guilty plea involuntary and unknowing. For reasons stated in the Memorandum provided to the parties, the judgment is affirmed. Rule 84.16(b).